McMurray, Presiding Judge.
Defendant was indicted, tried and convicted of the offense of armed robbery. He was sentenced to serve a term of life imprisonment. Defendant appeals. Held:
Defendant’s appointed appellate counsel filed a motion to withdraw on the ground that the appeal was wholly frivolous. See Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493); Bethay v. State, 237 Ga. 625 (229 SE2d 406). All requirements of the above cases have been met. After examination of the record and transcript we find the appeal to be wholly frivolous and have granted counsel permission to withdraw. The defendant was notified of this action and of his options by reason thereof.
No enumeration of error or valid ground for appeal has been shown by any other defense counsel or the defendant prior to the rendition of this opinion. In further compliance with Anders v. California, 386 U. S. 738, supra, we have fully and carefully examined the record and transcript and find no reversible error.

Judgment affirmed.


Quillian, C. J., and Pope, J., concur. .